DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 402 in paragraph 0025, line 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (JP2005199293) in view of Yano (US 20110100965).
Regarding claim 1, Kitaoka discloses a welded pipe manufacturing apparatus (paragraph 0001) for manufacturing a welded pipe by bending a metal plate (S in Fig. 5) and welding butting end portions (paragraph 0001, line 2), comprising: a bending unit that includes a pair of bending die arrays (13, 14, 15 in Fig. 5) that continuously constrain the end portions (See ends of plate S constrained in Fig. 5) of the metal plate (S in Fig. 5) and a roller group (16 in Fig. 5) that abuts against a central portion (See position of 16 in Fig. 5) of the metal plate (S in Fig. 5) and supports the central portion (See 16 holding S in Fig. 5), and bends the metal plate (See bending of S between 13, 14, and 15 in Fig. 5); a light emitter (17 in Fig. 5) that emits directional light (See dotted lines that signify a beam of 17 in Fig. 5) to a surface of the bent metal plate (S in Fig. 5); an image capturing unit (18 in Fig. 5) that captures light emitted (paragraph 0009, lines 12-13) by said light emitter (17 in Fig. 5) and reflected by the metal plate (S in Fig. 5); and an adjustment assistance unit (paragraph 0008, line 9) that assists at least one of position adjustment of the 
While Kitaoka discloses a light emitter (17 in Fig. 5) that emits directional light to a surface of the bent metal plate (S in Fig. 5) and an image capturing unit (18 in Fig. 5), Kitaoka fails to disclose the light emitter that emits light to an inner surface of the bent metal plate.
In a similar welded pipe manufacturing apparatus, Yano teaches a light emitter (9 in Fig. 3) that emits directional light (paragraph 0053, lines 18-19) to an inner surface (See 9 inside of pipe in Fig. 3) of a metal plate (1 in Fig. 3) and an image capturing unit (8 in Fig. 3). 
Given that Kitaoka is concerned with the shape of the pipe, It would have been obvious to one of ordinary skill in the art to change the position of Kitaoka’s light emitter and image capturing unit to the inside of the pipe, as advantageously taught by Yano to be able to capture images of the entire circumferential shape of the pipe. 
Regarding claim 2, the combination of Kitaoka and Yano teach the limitations of claim 1 as explained above. Kitaoka further discloses a display unit that displays the shape of the reflected light (paragraph 0009, lines 13-14)
Regarding claim 6, Kitaoka discloses a welded pipe manufacturing method (paragraph 0001) of manufacturing a welded pipe (See welded pipe end of S nearest 17 and 18 in Fig. 5)  by bending a metal plate (S in Fig. 5) and welding butting end portions (paragraph 0001, line 2), comprising: bending (See bending of S in Fig. 5) the metal plate (S in Fig. 5) by continuously constraining the end portions (See ends of plate S constrained in Fig. 5) of the metal plate by a pair of bending die arrays (13, 14, 15 in Fig. 5) and causing a roller group (16 in Fig. 5) to abut against a central portion (See position of 16 in Fig. 5) of the metal plate (S in Fig. 5) and support the central portion (See 16 holding S in Fig. 5); emitting directional light (See dotted lines that signify a beam of 17 in Fig. 5) to a surface of the bent metal plate (S in Fig. 5) using a light emitter (17 in Fig. 5); capturing light emitted (paragraph 0009, lines 12-13) by the light emitter (17 in Fig. 5) and reflected by the metal plate (S in Fig. 5); and assisting one or both of 
While Kitaoka discloses emitting a directional light (See dotted lines that signify a beam of 17 in Fig. 5) to a surface of the bent metal plate (S in Fig. 5) using a light emitter (17 in Fig. 5), Kitaoka fails to disclose emitting a directional light to an inner surface of the bent metal plate.
In a similar welded pipe manufacturing method, Yano teaches emitting a directional light (paragraph 0053, lines 18-19) to an inner surface of the bent metal plate (See 9 inside of pipe in Fig. 3) using a light emitter (9 in Fig. 3) and capturing light emitted by the light emitter (paragraph 0053, lines 14-19). 
Given that Kitaoka is concerned with the shape of the pipe, it would have been obvious to one of ordinary skill in the art to change the position of Kitaoka’s light emitter and associated device that captures the light emitted by the light emitter to the inside of the pipe, as taught by Yano to be able to capture images of the entire circumferential shape of the pipe. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka and Yano as applied to claims 1-2 above, and further in view of Bolik (US 10065234).
Regarding claim 3, the combination of Kitaoka and Yano teach the limitations of claim 2 as explained above. 
While Kitaoka discloses a display unit that displays the shape of the reflected light (paragraph 0009, lines 13-14) and suggests comparing the shape to a designed shape (paragraph 0018, lines 9-10), Kitaoka fails to explicitly disclose the display unit displays a designed shape. 
In a similar pipe manufacturing apparatus, Bolik teaches a display unit that displays a designed shape together with the shape of the reflected light (Col. 8, lines 25-29).
Given that Kitaoka suggests comparing the shape to a designed shape (paragraph 0018, lines 9-10), it would have been obvious to one of ordinary skill in the art for Kitaoka’s display to display the designed shape together with the captured shape as taught by Bolik to be able to easily compare the two shapes.   

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gysi (US 6828523) in view of Wildmann (US 6909799).
Regarding claim 1, Gysi discloses a welded pipe manufacturing apparatus (Col. 1, lines 16-20) for manufacturing a welded pipe by bending a metal plate (19 in Fig. 1) and welding butting end portions comprising: a bending unit that includes a pair of bending die arrays (33 in Figs. 1 and 4) that continuously constrain (See 33 constrain 19 in Fig. 4) the end portions (See ends of 19 contacting 32 in Fig. 4) of the metal plate (19 in Fig. 1 and 4) and a roller group (52-55 in Fig. 5) that abuts against a central portion (See 55 and 54 abutting against central portion of 19 in Fig. 1 and 5) of the metal plate (19 in Fig. 1) and supports the central portion (See 55 and 54 support the metal plate 19 in Fig. 1 and 5), and bends (Col. 7, lines 20-31; Col. 8, lines 31-48) the metal plate (19 in Figs. 1 and 4) and an adjustment assistance unit (75, 76, 64, 63 in Fig. 5; Col. 8, lines 31-48) that assists position adjustment (Col. 8, lines 41-48) of the roller group (52-55 in Fig. 5).
Note that since the bending die array (33 in Figs. 1 and 4) constrains the circumference of the metal plate (See 33 constrain 19 in Fig. 4), the end portions are considered constrained as well. 
Gysi further discloses an edge monitoring system (43 in Fig. 1; Col. 8, line 9) that uses an optical technique (Col. 8, lines 9-11) and discloses that the adjustment assistance unit (75, 76, 64, 63 in Fig. 5) assists position adjustment (Col. 8, lines 41-48) of the roller group (52-55 in Fig. 5) in response to the data collected by the optical sensor (Col. 8, lines 46-48). Gysi also references Wildmann’s edge monitoring unit (Col 8, lines 12-14) as an example of the edge monitoring system unit.
 Gysi fails to explicitly disclose a light emitter that emits directional light to an inner surface of the bent metal plate, an image capturing unit that captures light emitted by said light emitter and reflected by the metal plate, and an adjustment assistance unit that assists position adjustment of the roller group in accordance with a shape of the reflected light.
In the US version of the patent that Gysi references, Wildmann teaches a light emitter (2 in Fig. 1) that emits (Col. 2, lines 64-66) directional light (See lines extending out of 2 and onto the surface of the metal plates 6 and 7 in Fig. 1) to an inner surface of a metal plate (6 or 7 in Fig. 1) and an image capturing unit (3 in Fig. 1; Col. 2, lines 63-64) that captures (Col. 1, lines 65-Col. 2, line 1) light emitted by said light emitter (2 in Fig. 1) and reflected by the metal plate (6 or 7 in Fig. 1). 
Given that Gysi explicitly references Wildmann’s patent to use as Gysi’s edge monitoring device (Col. 8, lines 12-14), it would have been obvious to one of ordinary skill in the art before the effective filing date to use Wildmann’s light emitter and image capturing unit as Gysi’s edge monitoring system. 
Note that the combination of Gysi and Wildmann teach that the adjustment assistance unit assists position adjustment of the roller group in accordance with a shape of the reflected light (Col. 8, lines 46-48).
Regarding claim 4, the combination of Gysi and Wildmann teach the limitations of claim 1 as explained above. Gysi further teaches the apparatus wherein said bending unit includes a support roller (55 in Fig. 5) that supports the metal plate from below (See position of 55 in Fig. 1 and 4), and said adjustment assistance unit (75, 76, 63, 64 in Fig. 5) assists position adjustment of said support roller (55 in Fig. 5) in a vertical direction (Col. 8, lines 31-48). 
Note that the spring (76 in Fig. 5) of the adjustment assistance unit (75, 76, 63, 64 in Fig. 5) adjusts the vertical direction of the support roller (55 in Fig. 5). Further, the adjustment of rolls 53 and 52 would cause a vertical movement of the support roller as a response to the force exerted by rolls 53 and 52, which are moved by adjustment assistance unit parts 63 and 64 in response to the edge monitoring system sensor 43. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “said image capturing unit captures the light emitted from said light emitter and 
Searching by the examiner yielded prior art as follows:
	The combination of Gysi and Wildmann teach the limitations of claim 1 and 4 as explained in the above rejection. 
	Turanjanin (US 20170333968) teaches a bending machine with a bending unit of rollers (8-10 in Fig. 2) that bend a workpiece (4 in Fig. 2), a light emitter (paragraph 0019, lines 21-24) that emits a directional light (paragraph 0019, lines 21-26) to an inner surface (paragraph 0006, lines 38-39) of the workpiece (4 in Fig. 2), an image capturing unit (1 in Fig. 5; paragraph 0019, lines 1-3 and lines 21-26) that captures (paragraph 0019, lines 21-26) light emitted by said light emitter (paragraph 0019, lines 21-24) and the workpeice, and an adjustment assistance unit (7 in Fig. 2) that assists (pg. 5, Col. 1, lines 36-50) in the position adjustment (21 in Fig. 2) of a roller (10 in Fig. 2) based on the shape of the reflected light (pg. 5, Col. 1, lines 36-38). Turanjanin further teaches a roller (10 in Fig. 2) that can be vertically adjusted (21 in Fig. 2) wherein the directional light (paragraph 0019, lines 21-26) is emitted to a surface of the roller (10 in Fig. 2) and an image capturing unit (1 in Fig. 5; paragraph 0019, lines 1-3 and lines 21-26) captures (paragraph 0019, lines 21-26)  the light emitted from said emitter (paragraph 0019, lines 21-24)  and reflected by the surface of the roller (claim 11), and the adjustment assistance unit assists adjustment of the roller based on the image captured of the metal plate and roller (pg. 5, Col. 1, lines 36-50). 
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of claim 5. To modify the prior art to obtain the claimed invention would require hindsight since there is no motivation, suggestion, or teaching in the prior art to apply Turanjanin’s emitting light onto and capturing images of a roller and adjusting the bending unit based on images captured of the roller and workpiece to .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kodama (US 20050147289) teaches monitoring the interior of a pipe via a light emitter and image capturing unit. 
Deley (US 20150343507) teaches a welded pipe manufacturing apparatus with bending dies and support rollers, where the support rollers can move vertically, and an imaging apparatus that can determine the gap between the ends of the pipe and adjust the position of the pipe to decrease the gap before welding. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.V.C./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725